            Case 3:20-cv-05671-JD Document 160 Filed 08/10/21 Page 1 of 11


 1   Paul J. Riehle (SBN 115199)
     paul.riehle@faegredrinker.com
 2   FAEGRE DRINKER BIDDLE & REATH LLP
     Four Embarcadero Center
 3   San Francisco, California 94111
     Telephone: (415) 591-7500
 4   Facsimile: (415) 591-7510

 5   Christine A. Varney (pro hac vice)
     cvarney@cravath.com
 6   Katherine B. Forrest (pro hac vice)
     kforrest@cravath.com
 7   Gary A. Bornstein (pro hac vice)
     gbornstein@cravath.com
 8   Timothy G. Cameron (pro hac vice)
     tcameron@cravath.com
 9   Yonatan Even (pro hac vice)
     yeven@cravath.com
10   Lauren A. Moskowitz (pro hac vice)
     lmoskowitz@cravath.com
11   Justin C. Clarke (pro hac vice)
     jcclarke@cravath.com
12   M. Brent Byars (pro hac vice)
     mbyars@cravath.com
13   CRAVATH, SWAINE & MOORE LLP
     825 Eighth Avenue
14   New York, New York 10019
     Telephone: (212) 474-1000
15   Facsimile: (212) 474-3700

16   Attorneys for Plaintiff Epic Games, Inc.

17
                                UNITED STATES DISTRICT COURT
18                             NORTHERN DISTRICT OF CALIFORNIA
19                                  SAN FRANCISCO DIVISION
20
      IN RE GOOGLE PLAY STORE
21    ANTITRUST LITIGATION                           Case No. 3:21-md-02981-JD
22    THIS DOCUMENT RELATES TO:                      Case No. 3:20-cv-05671-JD
23
      EPIC GAMES, INC.,                              EPIC GAMES, INC.’S OPPOSITION
24                                                   TO GOOGLE DEFENDANTS’
                                        Plaintiff,   REQUEST TO SEAL FIRST
25                                                   AMENDED COMPLAINT
                          v.
26
      GOOGLE LLC et al.,
27
                                     Defendants.
28




            EPIC GAMES, INC.’S OPPOSITION TO GOOGLE’S REQUEST TO SEAL FAC
                                 Case No. 3:20-CV-05671-JD
            Case 3:20-cv-05671-JD Document 160 Filed 08/10/21 Page 2 of 11


 1          Defendants’ (“Google”) sealing Motion fails to follow the Court’s instruction that

 2   Google “take a hard look at what’s been sealed and make some independent decisions that cut

 3   it down or maybe eliminate it entirely”. (Tr. (7/22/2021) 12:19-21.) Rather than respecting the

 4   public’s “right of access to each and every []thing that happens in their public courtrooms” (id.

 5   11:12-14), Google appears to be using redactions to protect itself from public disclosure of

 6   internal Google documents that are the basis of Epic’s claims—not, as Google asserts, to

 7   protect “trade secrets”. Google seeks to redact all or portions of approximately 283 lines of

 8   Epic’s First Amended Complaint (“FAC”), including both high level allegations and many

 9   facts and quotes detailing the conduct that Google uses to monopolize Android app distribution.

10          Google fails to “present ‘articulable facts’ identifying the interests favoring continued
11   secrecy”, as it must do to seal dispositive materials such as a complaint. Kamakana v. City &
12   Cnty. of Honolulu, 447 F.3d 1172, 1181 (9th Cir. 2006). Rather, Google’s Motion contains just
13   over a page of reasoning, and its accompanying Declaration makes only the same repeated
14   conclusory, boilerplate assertions about the purported need to seal portions of Epic’s FAC.
15   Moreover, the Declaration is made not by any Google business person, but by a member of
16   Google’s legal department who does not claim any personal involvement in Google’s corporate
17   strategy or business relationships—in other words, someone with no personal knowledge of
18   how public disclosure of the contents of the documents would impact Google’s business.
19   Google claims the redacted language “reveal[s] confidential business strategies” (an assertion

20   Google repeats 82 times in total, and 22 times with respect to Epic’s FAC alone), the disclosure

21   of which could be used “to disadvantage Google in marketing and in negotiations” (an assertion

22   Google repeats nearly 150 times in total, and in support of every single redaction it proposes

23   for Epic’s FAC). But it provides no actual explanation of why the specific information sought

24   to be sealed is confidential or timely or how it could be used to disadvantage Google.

25          Even if Google had submitted a declaration from one or more employees with the

26   requisite familiarity with Google’s business negotiations (and it did not), most of Google’s

27   proposed redactions are facially indefensible and fall well short of meeting the applicable

28   “compelling reasons” standard. For example, Google seeks to conceal the content of an


                                              -2-
             EPIC GAMES, INC.’S OPPOSITION TO GOOGLE’S REQUEST TO SEAL FAC
                                  Case No. 3:20-CV-05671-JD
             Case 3:20-cv-05671-JD Document 160 Filed 08/10/21 Page 3 of 11


 1   interaction with Apple that occurred a decade ago, without any explanation of how that

 2   disclosure of historical fact could hurt Google’s current competitive standing or relations with

 3   Apple or any other third party. (Rope Decl. ¶ 57 (citing FAC ¶ 87).)

 4           Importantly, Google is “playing both sides” of the redactions and using the resulting

 5   secrecy to its public relations advantage. Google is actively making statements to the press

 6   calling Epic’s FAC “baseless”, 1 while at the same time seeking to conceal from the public both

 7   the high level and the specific bases of Epic’s allegations, which are drawn from Google’s own

 8   documents. All of this demonstrates that the true purpose of Google’s sealing request is to

 9   conceal the full scope of Google’s anti-competitive conduct and its effects on app developers,

10   consumers, app stores, and others who participate or seek to participate in the markets Google
11   is monopolizing. Google’s improper and unmeritorious request to seal should be denied.
12                                             DISCUSSION
13           Google faces a steep burden in seeking to continue hiding from the public eye the
14   FAC’s identification and documentation of Google’s misdeeds. “[A] civil action necessarily
15   arises out of information pled in the complaint, and consequently, the complaint ‘is at the heart
16   of the interest in ensuring the public’s understanding of the judicial process.’” Harrell v. Cal.
17   Forensic Med. Grp., 2015 WL 1405567, at *1 (E.D. Cal. Mar. 26, 2015) (quoting Kamakana,
18   447 F.3d at 1179). “[T]he strong presumption of access to judicial records applies fully to
19   dispositive pleadings.” Kamakana, 447 F.3d at 1179. To overcome this strong presumption,

20   Google “must articulate compelling reasons supported by specific factual findings that

21   outweigh the general history of access and the public policies favoring disclosure, such as the

22   public interest in understanding the judicial process” and “significant public events”. Id. at

23   1178-79 (citations, quotation marks, and brackets omitted). “In general, ‘compelling reasons’

24   sufficient to outweigh the public’s interest in disclosure and justify sealing court records exist

25   when such ‘court files might have become a vehicle for improper purposes’, such as the use of

26   records to gratify private spite, promote public scandal, circulate libelous statements, or release

27
         1
           See, e.g., Nick Statt, Google Considered Buying Epic To “Squelch” Competition, Court
28
     Docs Reveal, Protocol (Aug. 6, 2021), https://www.protocol.com/bulletins/google-epic-games-
     acquisition-trial.

                                              -3-
             EPIC GAMES, INC.’S OPPOSITION TO GOOGLE’S REQUEST TO SEAL FAC
                                  Case No. 3:20-CV-05671-JD
             Case 3:20-cv-05671-JD Document 160 Filed 08/10/21 Page 4 of 11


 1   trade secrets.” Id. at 1179. Conversely, “[t]he mere fact that the production of records may

 2   lead to a litigant’s embarrassment, incrimination, or exposure to further litigation will not,

 3   without more, compel the court to seal its records.” Id. “Generic, non-specific reasons are not

 4   sufficient” to overcome the presumption of access to judicial records. Standing Order for Civil

 5   Cases Before Judge James Donato ¶ 26(b) (citing Kamakana, 447 F.3d at 1180). 2

 6           To support its effort to seal broad swaths of Epic’s FAC, Google relies on the

 7   Declaration of Mr. Rope, a “Senior Legal Project Manager” who has “been employed by

 8   Google since February 2018”. (Rope Decl. ¶ 1.) As a threshold matter, this Declaration is

 9   insufficient to meet Google’s burden because Mr. Rope does not have the necessary personal

10   knowledge to testify, as he purports to do in Paragraph 5 of his Declaration, that “[t]he
11   disclosure of Google’s confidential internal business analyses, revenue breakdowns, and
12   business strategies could significantly harm Google’s relationships and ability to conduct
13   business with counterparties and prospective counterparties, and could place it at a
14   disadvantage with competitors who could use Google’s confidential analyses to their advantage
15   in competition with Google”. (Rope Decl. ¶ 5.) Mr. Rope does not claim any personal
16   knowledge of Google’s corporate strategy or business relationships, including third-party
17   negotiations. He asserts merely that he relies on personal knowledge of “Google’s practices
18   and procedures concerning the maintenance of the confidentiality of its strategic, business, and
19   marketing information”. (Rope Decl. ¶ 1.) Mr. Rope’s “experience” and “knowledge” that

20   “Google does not disclose internal documents of this nature outside of the company” (Rope

21   Decl. ¶ 4) are insufficient. While Mr. Rope’s Declaration references hearsay conversations

22   with unspecified Google employees and unidentified “materials” that were provided to him

23

24       2
            Relying on In re Electronic Arts, 298 F. App’x 568 (9th Cir. 2008), Google asserts that
25   certain types of information are “sealable even during trial, much less in an unsworn
     complaint”. (ECF No. 159 at 2 (emphasis added).) Nothing in In re Electronic Arts suggests
26   that information found in “an unsworn complaint” (Google’s words) is held to a different
     standard than trial materials; the opinion does not mention complaints at all. Google concedes
27   this point by asserting that the “compelling reasons” standard applies here. (ECF No. 159 at 1
     (quoting Kamakana, 447 F.3d at 1178).) See also, e.g., Delphix Corp. v. Actifio, Inc., 2014 WL
28
     4145520, at *1 & n.2 (N.D. Cal. Aug. 20, 2014) (applying “compelling reasons” standard in
     evaluating request to seal portions of amended complaint).

                                              -4-
             EPIC GAMES, INC.’S OPPOSITION TO GOOGLE’S REQUEST TO SEAL FAC
                                  Case No. 3:20-CV-05671-JD
             Case 3:20-cv-05671-JD Document 160 Filed 08/10/21 Page 5 of 11


 1   (Rope Decl. ¶ 3), nowhere does he state that he in fact reviewed the specific documents

 2   underlying the information that Google seeks to seal, or that he personally passed judgment—

 3   or even has the requisite knowledge to pass judgment—on the consequences of any disclosure.

 4           Mr. Rope’s lack of actual knowledge regarding the impact of disclosure is evident in his

 5   Declaration. All 31 paragraphs regarding Epic’s FAC rely on the following, identical language

 6   to explain how and why Google could suffer harm in the event of disclosure: “If revealed to

 7   competitors and potential business counterparties, they could use this non-public and

 8   confidential information to disadvantage Google in marketing and in negotiations.” (Rope

 9   Decl. ¶¶ 54-84.) This mechanical boilerplate language is not a substitute for “specific factual

10   findings” supported by personal knowledge explaining why particular allegations are so
11   commercially sensitive that the public cannot see them. Such deficiencies render Mr. Rope’s
12   Declaration insufficient to meet Google’s burden. See, e.g., Pac. Marine Propellers, Inc. v.
13   Wartsila Def., Inc., 2018 WL 6601671, at *2 (S.D. Cal. Dec. 14, 2018) (finding a declaration
14   by counsel was not enough to meet “compelling reasons” standard because counsel lacked
15   personal knowledge of or foundation for assertions that the information at issue might harm
16   defendant company’s competitive standing); Signal Hill Serv., Inc. v. Macquarie Bank Ltd.,
17   2013 WL 12244287, at *3 (C.D. Cal. May 14, 2013) (assigning “no weight” to conclusory
18   declaration by counsel that disclosure could harm plaintiff’s business where plaintiff did not
19   demonstrate that counsel had personal knowledge about the harm asserted); see also Qualcomm

20   Inc. v. Apple Inc., 2021 WL 879817, at *4 (N.D. Cal. Mar. 9, 2021) (finding Apple failed to

21   justify maintaining confidential status over documents under a protective order where its in-

22   house lawyer submitted a declaration that “fail[ed] to establish that he has personal knowledge

23   to testify to the harm that might result from . . . disclosure” and “relie[d] on the same three

24   reasons to explain how and why Apple would suffer prejudice in the event of . . . disclosure”). 3

25

26       3
           Further demonstrating a lack of a particularized showing required under the compelling
     reason standard, Google’s redactions are not consistently applied. In Paragraph 96, Google
27   does not seek to redact an allegation that it reached “exclusivity agreements” with “certain
     OEMs”. Yet, in Paragraph 94, Google seeks to seal similar language. Likewise, in Paragraph
28
     118, Google does not seek to redact an allegation that it “entered into revenue share agreements
     with various MNOs”, despite seeking to seal similar language earlier in that same paragraph.

                                              -5-
             EPIC GAMES, INC.’S OPPOSITION TO GOOGLE’S REQUEST TO SEAL FAC
                                  Case No. 3:20-CV-05671-JD
             Case 3:20-cv-05671-JD Document 160 Filed 08/10/21 Page 6 of 11


 1          Even if Mr. Rope’s supporting evidence were sufficient as a threshold matter, many of

 2   Google’s proposed redactions fall well short of meeting the applicable “compelling reasons”

 3   standard. Epic does not concede the appropriateness of sealing any portion of its FAC, and,

 4   indeed, included redactions at Google’s insistence only to comply with its obligations under the

 5   Protective Order. Epic highlights below illustrative examples where Google’s request is

 6   particularly egregious in that it seeks to seal points of particular importance or information that

 7   on its face could not justifiably be sealed, outlined by reference to the FAC.

 8          Paragraph 62. Google seeks to redact standardized language it has used for over a

 9   decade in agreements with original equipment manufacturers (“OEMs”). Google claims the

10   language is “non-public” (Rope Decl. ¶ 55). But the European Commission publicly quoted the
11   same provision in its decision finding Google’s OEM agreements violated competition law.
12   (Commission Decision at 40, Case AT.40099 - Google Android, European Comm’n (July 18,
13   2018), https://ec.europa.eu/competition/antitrust/cases/dec_docs/40099/40099_9993_3.pdf
14   (“Pursuant to an AFA, hardware manufacturers commit to the following: . . . (3) ‘[COMPANY]
15   shall not distribute a software development kit (SDK) derived from Android or derived from
16   Android Compatible Devices . . . .’”))
17          Paragraph 76. Epic quotes an “internal Google report” from 2017 describing the

18   performance of Google Play relative to other Android app stores and providing Google’s

19   estimate of “app installations through channels other than Google Play (including direct

20   downloads and competing app stores)”. Google’s conclusory assertion that disclosure could

21   “reveal[] confidential internal business analyses” (Rope Decl. ¶ 56) does not establish a

22   compelling interest in sealing. Google’s dominance of the Android App Distribution Market is

23   central to this case, and these allegations do not involve sensitive information or counterparties.

24          Paragraphs 87-88. Epic alleges “Google benefits by cooperating with its ‘competitor’

25   Apple”. Google asks to seal the following sentence, which quotes a Google employee’s 2010

26   email about the relationship between Apple and Google. Google provides no reason why this

27   decade-old description could harm its current competitive standing or interactions with

28   counterparties. See, e.g., Total Recall Techs. v. Luckey, 2021 WL 1245357, at *1 (N.D. Cal.


                                              -6-
             EPIC GAMES, INC.’S OPPOSITION TO GOOGLE’S REQUEST TO SEAL FAC
                                  Case No. 3:20-CV-05671-JD
             Case 3:20-cv-05671-JD Document 160 Filed 08/10/21 Page 7 of 11


 1   Mar. 25, 2021) (“Even if the documents had a figment of needed privacy when they were fresh,

 2   that time has long since passed.”); In re NCAA Student-Athlete Name & Likeness Licensing

 3   Litig., 2013 WL 3014138, at *2 (N.D. Cal. June 17, 2013) (“This document is eight years old,

 4   and NCAA fails to articulate what specific harm an outdated document will have on its current

 5   or future operations.”). In Paragraph 88, Google similarly redacts a quote summarizing a 2018

 6   “meeting involving senior executives of Google and Apple”. Google argues this quote

 7   “contains non-public information revealing confidential business strategies and negotiations”.

 8   (Rope Decl. ¶ 58.) But the quote does not describe “negotiations” in any meaningful way, and

 9   it is already public. See Complaint, United States v. Google LLC, 1:20-cv-03010 (D.D.C.)

10   (Oct. 20, 2020), ECF No. 1 ¶ 120 (“After [a] 2018 meeting, a senior Apple employee wrote to a
11   Google counterpart: ‘Our vision is that we work as if we are one company.’”).
12          Paragraph 96. Google seeks to redact descriptions of competitive restraints found in

13   agreements Google has reached with many OEMs. These allegations are at the heart of Epic’s

14   lawsuit and are crucial to the public’s ability to understand Epic’s claims. There is no merit to

15   Google’s contention that descriptions of these restraints would allow “competitors and potential

16   business counterparties” to injure Google, and Mr. Rope’s declaration does not in any way

17   explain how such injury would supposedly occur. (Rope Decl. ¶ 60.)

18          Paragraph 97. Google asks the Court to seal language regarding Google’s 2019

19   estimate of the success of Samsung’s Android app store, which Google compared to the

20   success of Google Play. This comparison is not “business analys[is] of a competitor” (Rope

21   Decl. ¶ 61), and Google has presented no valid basis for sealing it.

22          Paragraphs 98-99. In 2018, Google learned that Epic decided to launch the Android

23   version of its popular Fortnite app on Samsung’s app store and through Epic’s website, but not

24   through Google Play. In response, Google offered Epic a special deal in exchange for

25   launching Fortnite on Google Play, which Epic rejected after insisting that any deal must be

26   available to all third-party developers. Google claims that nearly all the language in Paragraphs

27   98 and 99 describing these events reveals “confidential business strategies regarding

28   negotiations with potential counterparties”. (Rope Decl. ¶ 62; cf. id. ¶ 63.) While some of


                                              -7-
             EPIC GAMES, INC.’S OPPOSITION TO GOOGLE’S REQUEST TO SEAL FAC
                                  Case No. 3:20-CV-05671-JD
            Case 3:20-cv-05671-JD Document 160 Filed 08/10/21 Page 8 of 11


 1   these paragraphs describe negotiations, the counterparty was Epic. Epic is not claiming

 2   confidentiality, and the negotiations have long since concluded.

 3          Paragraph 101. In Paragraph 6, Google does not seek to seal language revealing that it

 4   “contemplated buying some or all of Epic” after recognizing Epic posed a “threat” to Google’s

 5   efforts to fence out competition. Yet, in Paragraph 101, Google seeks to seal references to

 6   internal documents about this same effort on the purported basis that they “reveal[] confidential

 7   business strategies regarding negotiations with a potential counterparty” (Rope Decl. ¶ 64).

 8   Google does not assert that it is, or ever was, engaged in any actual negotiations concerning any

 9   purchase of Epic. And Epic is not aware of any such negotiations.

10          Paragraph 103. This paragraph describes Google’s reaction to Epic’s decision to reject
11   the special deal Google offered to persuade Epic to launch Fortnite for Android on Google

12   Play. While Google does not seek to redact an allegation that it “increased its focus on the

13   nascent competitive threats posed by Epic and others who may be able to offer alternative app

14   stores on Android, including by negotiating for pre-installation of such app stores with OEMs”,

15   it asserts that references to internal Google documents describing these efforts contain

16   “confidential business strategies and forward-looking projections” (Rope Decl. ¶ 65). This is

17   meritless: the conduct at issue took place in 2018 and 2019, and Google does not explain why

18   the disclosure of stale projections and long-concluded strategies would cause it harm.

19          Paragraphs 105-111. These paragraphs contain core allegations about Google’s efforts

20   to foreclose competition in the Android App Distribution Market, heightening the public’s

21   interest in accessing the information. Much of the redacted text refers to agreements Google

22   has reached with numerous OEMs and cellular carriers. To take one significant example,

23   Google asserts that the information in Paragraph 108 concerns “the terms of a confidential

24   agreement with a counterparty”. (Rope Decl. ¶ 69.) While that may be true of a small segment

25   of Paragraph 108, the majority of the paragraph describes a different document, which Google

26   publishes on a website available to all its OEM partners. The allegations describe requirements

27   applicable to all Android OEMs that participate in a program outlined in this portion of the

28   FAC, and Google provides no rationale for redacting them. Similarly, Google does not explain


                                              -8-
             EPIC GAMES, INC.’S OPPOSITION TO GOOGLE’S REQUEST TO SEAL FAC
                                  Case No. 3:20-CV-05671-JD
             Case 3:20-cv-05671-JD Document 160 Filed 08/10/21 Page 9 of 11


 1   with any specificity why the allegations in Paragraph 105, which describes in general terms

 2   agreements Google offers to many OEMs would “reveal[] confidential business strategies, the

 3   terms of agreements with counterparties, and negotiation positions with counterparties”. (Rope

 4   Decl. ¶ 66.) Nor does Google assert that the information in these paragraphs (or any paragraph

 5   in Epic’s FAC) contains the type of “pricing terms, royalty rates, and guaranteed minimum

 6   payment terms” at issue in the case law relied upon by Google. Far from revealing sensitive or

 7   particularized terms, these allegations concern widely imposed contractual restraints and show

 8   how Google systematically prevents new entrants from competing with Google Play. Google

 9   has not met its burden as to such allegations. See, e.g., Tevra Brands LLC v. Bayer HealthCare

10   LLC, 2020 WL 1245352, at *2-3 (N.D. Cal. Mar. 16, 2020) (finding “compelling reasons”
11   standard not met for proposed redactions to portions of amended complaint containing
12   “descriptions of the key terms in Bayer’s contracts with its dealers”, because the redactions
13   covered “contractual terms [that] are the allegedly anticompetitive practices Tevra challenges”,
14   the terms were “essential contractual terms (as opposed to merely ancillary ones)” and were
15   described “at a reasonably high level of generality”, and “[w]ithout access to these allegations,
16   the public cannot meaningfully comprehend the subject matter of the suit, let alone its merits”).
17          Even in the few places where Epic’s allegations involve a specific OEM, Google’s
18   proposed redactions are far broader than necessary to protect trade secrets. Google seeks to
19   redact nearly all of Paragraphs 106-110, in which Epic describes “one illustrative example” of

20   Google’s anti-competitive agreements with OEMs. Google claims each of these paragraphs

21   describes “the terms of a confidential agreement with a counterparty”. (Rope Decl. ¶¶ 67-71.)

22   But if Google were focused on protecting the confidentiality interest of a third party, then it

23   would be seeking to redact only the identity of the relevant third party. Google provides no

24   specific or compelling basis for redacting nearly all the language in these paragraphs.

25          Paragraphs 112-113. These paragraphs describe an internal Google document in which

26   Google estimated the success of its plan to enlist OEMs to sign the agreements described in the

27   previous paragraphs. As above, Google goes much further than is needed to achieve its

28   claimed goal of protecting “confidential agreements with counterparties” (Rope Decl. ¶¶ 73-


                                              -9-
             EPIC GAMES, INC.’S OPPOSITION TO GOOGLE’S REQUEST TO SEAL FAC
                                  Case No. 3:20-CV-05671-JD
             Case 3:20-cv-05671-JD Document 160 Filed 08/10/21 Page 10 of 11


 1   74), when its concerns could be addressed by redacting the names of the counterparties.

 2           Paragraph 115. Google asks the Court to redact a contract term that Epic alleges was

 3   used “to conceal [Google’s] most restrictive anticompetitive conduct”. This term appears in

 4   many agreements, and it speaks to Google’s efforts to obscure the public record regarding the

 5   anti-competitive conduct at issue in this case. The mere fact that the text contains “the terms of

 6   agreements with counterparties” (Rope Decl. ¶ 76) is not a valid basis for sealing it. See, e.g.,

 7   Tevra Brands, 2020 WL 1245352, at *2-3. And Google’s alternative claims that the language

 8   reveals “confidential business strategies” or “negotiation positions with counterparties” (Rope

 9   Decl. ¶ 76) are entirely without merit.

10           Paragraph 118. This paragraph describes the typical terms of long-since-concluded
11   revenue share agreements Google entered into beginning in 2009 and explains their historical

12   importance. These terms are stale, and Google offers no legitimate basis for redacting them.

13           Paragraphs 119-121. These paragraphs discuss three negotiations between Google and

14   Samsung that are alleged to have concluded in 2011, 2013, and 2019. Google does not explain

15   how the release of this information would harm its business.

16           Paragraph 128. Google’s redactions hide important details of its response to Epic’s

17   decision not to launch Fortnite for Android on Google Play. Google’s assertion that the hidden

18   language concerns “confidential business strategies as to negotiations with counterparties and

19   confidential agreements with counterparties” (Rope Decl. ¶ 81) is incorrect. Paragraph 128

20   does not mention any counterparty by name; the only negotiations it references are alleged to

21   have concluded; and it does not describe any particular term of any particular agreement. 4

22                                             CONCLUSION

23           For the reasons set forth above, Google’s request to seal Epic’s FAC should be denied.

24
         4
25          Google’s claim that “[t]he sealed material reveals confidential information produced by
     Google pursuant to civil investigative demands compelling production of the materials in which
26   the confidential information appears” (Rope Decl. ¶ 2) may leave the impression that Google
     produced the materials relied upon by Epic in its FAC pursuant to civil investigative demands.
27   It did not. Nearly all information in Epic’s FAC that Google seeks to seal was obtained from
     documents Google produced in discovery in this case. Google has not yet provided Epic the
28
     documents it produced to the state plaintiffs in Utah v. Google LLC, Case No. 3:21-cv-05227-
     JD, with the exception of several dozen documents the states referenced in their complaint.

                                              -10-
             EPIC GAMES, INC.’S OPPOSITION TO GOOGLE’S REQUEST TO SEAL FAC
                                  Case No. 3:20-CV-05671-JD
          Case 3:20-cv-05671-JD Document 160 Filed 08/10/21 Page 11 of 11


 1   Dated: August 10, 2021            CRAVATH, SWAINE & MOORE LLP
 2                                        Christine Varney
                                          Katherine B. Forrest
 3                                        Gary A. Bornstein
                                          Timothy G. Cameron
 4                                        Yonatan Even
                                          Lauren A. Moskowitz
 5                                        Justin C. Clarke
                                          M. Brent Byars
 6
                                       FAEGRE DRINKER BIDDLE & REATH LLP
 7
                                          Paul J. Riehle
 8

 9                                     Respectfully submitted,
10                                    By:      /s/ Gary A. Bornstein
                                               Gary A. Bornstein
11
                                            Attorneys for Plaintiff Epic Games, Inc.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                            -11-
           EPIC GAMES, INC.’S OPPOSITION TO GOOGLE’S REQUEST TO SEAL FAC
                                Case No. 3:20-CV-05671-JD
